                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 1 of 18 Page ID #:2826




                                                           1   CLARKSON LAW FIRM, P.C.
                                                               Ryan J. Clarkson (SBN 257074)
                                                           2   rclarkson@clarksonlawfirm.com
                                                               Shireen M. Clarkson (SBN 237882)
                                                           3   sclarkson@clarksonlawfirm.com
                                                               Bahar Sodaify (SBN 289730)
                                                           4   bsodaify@clarksonlawfirm.com
                                                               9255 Sunset Blvd., Ste. 804
                                                           5   Los Angeles, CA 90069
                                                               Tel: (213) 788-4050
                                                           6   Fax: (213) 788-4070
                                                           7   Attorneys for Plaintiff Stephanie Escobar
                                                               and the Certified Plaintiff Class
                                                           8

                                                           9                     IN THE UNITED STATES DISTRICT COURT
                                                          10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                          11
                          9255 Sunset Blvd., Suite 804




                                                               STEPHANIE ESCOBAR, individually             )   Case No. 2:17-cv-01826-TJH-PJW
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          12   and on behalf of all others similarly       )
                                                               situated,                                   )   [CLASS ACTION]
                                                          13                                               )
                                                                                  Plaintiff,               )   PLAINTIFF’S MEMORANDUM
                                                          14                                               )   OF POINTS AND AUTHORITIES
                                                                    vs.                                    )   IN OPPOSITION TO
                                                          15                                               )   DEFENDANT’S MOTION FOR
                                                               JUST BORN, INC., and DOES 1                 )   RECONSIDERATION OF ORDER
                                                          16   through 10, inclusive,                      )   ON MOTION FOR CLASS
                                                                                                           )   CERTIFICATION
                                                          17                      Defendants.              )
                                                                                                           )   Action Filed: February 6, 2017
                                                          18                                               )
                                                                                                           )   Hrg. Date:   May 6, 2019
                                                          19                                               )   Hrg. Time:   UNDER SUBMISSION
                                                                                                           )   Courtroom:   9B
                                                          20                                               )
                                                                                                           )
                                                          21                                               )
                                                          22         Plaintiff Stephanie Escobar, individually and on behalf of the Certified Plaintiff
                                                          23   Class (“Plaintiff”), by and through her counsel Ryan J. Clarkson, Shireen M.
                                                          24   Clarkson, and Bahar Sodaify of Clarkson Law Firm, P.C., hereby submit the
                                                          25   following Memorandum in Opposition to Defendant Just Born, Inc’s (“Defendant” or
                                                          26   “Just Born”) Motion for Reconsideration (“Mot.” or “Motion”) of Order on Motion
                                                          27   for Class Certification.
                                                          28
                                                                     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 2 of 18 Page ID #:2827




                                                           1                                            TABLE OF CONTENTS
                                                           2                                                                                                                     Page(s)
                                                           3   I.     INTRODUCTION ......................................................................................... 1
                                                           4   II.    LEGAL STANDARD .................................................................................... 1
                                                           5   III. ARGUMENT ................................................................................................. 6
                                                           6          A.       Defendant Fails to Make A “Manifest Showing” Pursuant to Local
                                                                               Rule 7-18(c) and Relies Only on Speculation to Supports its
                                                           7                   Motion .................................................................................................. 3
                                                           8          B.       Defendant Improperly Introduces Non-Binding, Distinguishable
                                                                               Case Law That It Could Have Provided Seven Months Ago .......... 6
                                                           9
                                                                               1. Spacone is Distinguishable ........................................................... 6
                                                          10
                                                                               2. White Is A Non-Controlling Distinguishable Missouri Case .... 8
                                                          11
                          9255 Sunset Blvd., Suite 804




                                                                      C.       Defendant’s Regurgitated Arguments Violate Local Rule 7-18
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          12                   and Ignore the Court’s Order .......................................................... 10
                                                          13   IV. CONCLUSION ............................................................................................ 13
                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                            i
                                                                               PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 3 of 18 Page ID #:2828




                                                           1                                            TABLE OF AUTHORITIES
                                                           2    CASES
                                                           3
                                                                389 Orange Street Partners v. Arnold,
                                                           4              179 F.3d 656 (9th Cir. 1999)................................................................ 1, 2
                                                           5
                                                                Ammar v. Los Angeles City College,
                                                           6              2017 U.S. Dist. LEXIS 221865 (C.D. Cal. 2017)............................ 10, 13
                                                           7
                                                                Aventis Pharms. SA v. Amphastar, Inc.,
                                                           8               2005 U.S. Dist. LEXIS 45949 (C.D. Cal. 2005) ...................................... 2
                                                           9
                                                                Benham v. Sequoia Equities, Inc.,
                                                          10               2013 U.S. Dist. LEXIS 108015 (C.D. Cal. 2013) .................................... 3
                                                          11
                                                                Briseno v. ConAgra Foods, Inc.,
                          9255 Sunset Blvd., Suite 804




                                                          12                844 F.3d 1121 (9th Cir. 2017).................................................................. 8
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          13
                                                                Brown v. United States,
                                                          14              2011 U.S. Dist. LEXIS 9215 (C.D. Cal. 2011). ................................... 2, 4
                                                          15
                                                                Carroll v. Nakatani,
                                                          16                342 F.3d 934 (9th Cir. 2003).................................................................... 6
                                                          17
                                                                Clemons v. Miss.,
                                                          18               494 U.S. 738 (1990) ................................................................................. 5
                                                          19
                                                                Garris v. City of L.A.,
                                                          20                2018 U.S. Dist. LEXIS 186695 (C.D. Cal. 2018).................................... 2
                                                          21
                                                                Henderson v. J.M. Smucker Co.,
                                                          22              2013 U.S. Dist. LEXIS 166061 (C.D. Cal. 2013)................................ 5, 7
                                                          23
                                                                Khan v. Dell, Inc.,
                                                          24               2013 U.S. Dist. LEXIS 62030 (D.N.J. 2013) ......................................... 2
                                                          25
                                                                Kona Enters. v. Estate of Bishop,
                                                          26              229 F.3d 877 (9th Cir. 2000).................................................................. 12
                                                          27
                                                                Olsson v. Madigan,
                                                          28               2013 U.S. Dist. LEXIS 57754 (N.D. Ill. 2013) ...................................... 2
                                                                                                        ii
                                                               Error! Unknown document property name.    ii
                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 4 of 18 Page ID #:2829




                                                           1    Pryor v. Aerotek Scientific, LLC,
                                                                           278 F.R.D. 516 (C.D. Cal. 2011) ............................................................. 8
                                                           2

                                                           3    Roy v. County of L.A.,
                                                                           2018 U.S. Dist. LEXIS 122432 (C.D. Cal. 2018)........................... passim
                                                           4

                                                           5    Saunders v. Louise’s Trattoria,
                                                                           2007 U.S. Dist. LEXIS 10943 (C.D. Cal. 2007) ...................................... 2
                                                           6

                                                           7    Savage v. Hadlock,
                                                                           296 F.2d 417 (D.C. Cir. 1961) ................................................................. 4
                                                           8

                                                           9    Spacone v. Sanford, L.P.,
                                                                           2018 U.S. Dist. LEXIS 153916 (C.D. Cal. 2018)........................... passim
                                                          10

                                                          11    State Compensation Insurance Fund v. Drobot,
                                                                          192 F.Supp.3d 1080 (C.D. Cal. 2016) ................................................... 10
                          9255 Sunset Blvd., Suite 804




                                                          12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          13    Union Pac. R.R. Co. v. Coast Packaging Co.,
                                                                           236 F.Supp.2d 1130 (C.D. Cal. 2002) ................................................... 12
                                                          14

                                                          15    White v. Just Born,
                                                                            2018 U.S. Dist. Lexis 132466 (W.D. Mo. 2018) ............................ passim
                                                          16

                                                          17    Yang Ming Marine Transport Corp. v. Oceanbridge Shipping Int’l, Inc.,
                                                                          48 F.Supp.2d 1049 (C.D. Cal. 1999) ................................................... 5, 6
                                                          18

                                                          19    Zhong v. United States,
                                                                           2017 U.S. Dist. LEXIS 214368 (C.D. Cal. 2017).................................. 10
                                                          20

                                                          21    Zimmerman v. City of Oakland,
                                                                         255 F.3d 734 (9th Cir. 2001).............................................................. 6, 10
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                        iii
                                                               Error! Unknown document property name.    iii
                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 5 of 18 Page ID #:2830




                                                           1    OTHER AUTHORITIES
                                                           2    Central District Local Rule 7-18 ........................................................................ passim
                                                           3    Consumer Legal Remedies Act (CLRA) ................................................................ 7, 9
                                                           4    False Advertising Law (FAL) ................................................................................. 7, 9
                                                           5    Federal Rules of Civil Procedure 23 ................................................................... 3, 4, 7
                                                           6    Federal Rules of Civil Procedure 59(e)....................................................................... 1
                                                           7    Unfair Competition Law (UCL).............................................................................. 7, 9
                                                           8

                                                           9

                                                          10

                                                          11
                          9255 Sunset Blvd., Suite 804




                                                          12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                        iv
                                                               Error! Unknown document property name.    iv
                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 6 of 18 Page ID #:2831




                                                           1    I.      INTRODUCTION
                                                           2            Defendant hinges its Motion on a “guess” that this Court failed to consider
                                                           3    material facts and evidence before granting class certification. Defendant speculates
                                                           4    contrary to the first line of the Order which reads: “The Court has considered
                                                           5    Plaintiff’s Motion for Class Certification, together with the moving and opposing
                                                           6    papers” (Dkt. 97 at 1:18-19). Defendant’s Motion omits this fact. Indeed, the Court
                                                           7    took under submission the decision for five months to evaluate the materials
                                                           8    presented in this case before issuing its decision. Defendant’s displeasure with the
                                                           9    Court’s conclusion is not a proper basis for reconsideration, an extraordinary
                                                          10    remedy that is rarely granted.
                                                          11             The Court should deny Defendant’s Motion because it (1) ignores express
                          9255 Sunset Blvd., Suite 804




                                                          12    language in the Order; (2) fails to make a manifest showing pursuant to Central
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          13    District Local Rule 7-18(c) that the Court failed to consider material facts before
                                                          14    issuing its order; (3) consists of regurgitated arguments Defendant already made in
                                                          15    opposition to Plaintiff’s motion for class certification in violation of Local Rule 7-
                                                          16    18; and (4) relies on distinguishable, non-controlling case law that Defendant failed
                                                          17    to provide the Court seven months ago.
                                                          18    II.     LEGAL STANDARD
                                                          19           A motion for reconsideration may be made pursuant to Central District Local
                                                          20    Rule 7-18 only on grounds of:
                                                          21            (a) A material difference in fact or law from that presented to the Court
                                                                        before such decision that in the exercise of reasonable diligence could
                                                          22            not have been known to the party moving for reconsideration at the time
                                                                        of such decision, or (b) the emergence of new material facts or a change
                                                          23            of law occurring after the time of such decision, or (c) a manifest
                                                                        showing of a failure to consider material facts presented to the Court
                                                          24            before such decision. C.D. Local Rule 7-18.
                                                          25    See also, 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)
                                                          26    (outlining similar standards under Rule 59(e)).
                                                          27           A motion for reconsideration must not “repeat any oral or written argument
                                                          28    made in support of or in opposition to the original motion.” C.D. Cal. Civ. L.R. 7-
                                                                                                            1
                                                               Error! Unknown document property name.       1
                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 7 of 18 Page ID #:2832




                                                           1    18; see also, Aventis Pharms. SA v. Amphastar, Inc., 2005 U.S. Dist. LEXIS 45949
                                                           2    at * 4 (C.D. Cal. 2005) (denying reconsideration motion for “merely repeating an
                                                           3    argument” the movant previously made). “Whether to grant a motion for
                                                           4    reconsideration under Local Rule 7-18 is a matter within the court’s discretion.”
                                                           5    Saunders v. Louise’s Trattoria, 2007 U.S. Dist. LEXIS 10943 (C.D. Cal. 2007)
                                                           6    (courts in the Central District “strictly adhere[] to Local Rule 7-18…[which] limits
                                                           7    the viable bases for consideration.”)
                                                           8           Notably, “motions for reconsideration are disfavored and rarely granted.”
                                                           9    Brown v. United States, 2011 U.S. Dist. LEXIS 9215, at *5 (C.D. Cal. 2011). In
                                                          10    fact, “a motion for reconsideration should not be granted, absent highly unusual
                                                          11    circumstances, unless the district court is presented with newly discovered evidence,
                          9255 Sunset Blvd., Suite 804




                                                          12    committed clear error, or if there is an intervening change in the controlling
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          13    law.” 389 Orange St. Partners, 179 F.3d at 665; accord, Khan v. Dell, Inc., 2013
                                                          14    U.S. Dist. LEXIS 62030 (D.N.J. 2013) (“Reconsideration … is an extraordinary
                                                          15    remedy that is rarely granted.”); Olsson v. Madigan, 2013 U.S. Dist. LEXIS 57754
                                                          16    (N.D. Ill. 2013) (“[M]otions for reconsideration are rarely granted.”) (citations
                                                          17    omitted). Indeed, “[l]itigation could be prolonged indefinitely if the parties were
                                                          18    permitted to challenge the accuracy of every order and nothing would ever get
                                                          19    decided. Local Rule 7-18 prohibits such an outcome.” Garris v. City of L.A., 2018
                                                          20    U.S. Dist. LEXIS 186695, at *21 (C.D. Cal. 2018).
                                                          21    III. ARGUMENT
                                                          22            A motion for reconsideration is an extraordinary remedy that is rarely granted.
                                                          23    The facts here do not support extraordinary relief. Defendant moves for
                                                          24    reconsideration under Local Rule 7-18(c) but fails to make the requisite “manifest
                                                          25    showing” that this Court failed to consider material facts before issuing its order.
                                                          26    Instead, Defendant “assumes” that because the Court did not rule in its favor that it
                                                          27    must not have considered its papers. Its assumption is unfounded. Here, Defendant
                                                          28    regurgitates arguments it previously made in opposition to class certification, in
                                                                                                            2
                                                               Error! Unknown document property name.       2
                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 8 of 18 Page ID #:2833




                                                           1    direct violation of Rule 7-18. Defendant also cites to two non-binding, district court
                                                           2    decisions (which it could have provided the Court seven months ago, but chose not
                                                           3    to), improperly arguing they support reconsideration. They do not. The Motion
                                                           4    should be denied.
                                                           5            A.       Defendant Fails to Make A “Manifest Showing” Pursuant to Local
                                                           6                     Rule 7-18(c) and Relies Only on Speculation to Support its Motion
                                                           7            Defendant moves for reconsideration under Local Rule 7-18(c), arguing that
                                                           8    there is a “manifest showing” that the Court failed to consider material facts before
                                                           9    it granted class certification (Mot. at 1:5-7). However, Defendant provides no
                                                          10    genuine facts or evidence in support of this argument. Further, Defendant cannot
                                                          11    overcome the express language in the Order that the Court considered all material
                          9255 Sunset Blvd., Suite 804




                                                          12    facts before granting certification. See Dkt. 97 at 1:17-19 (“The Court has
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          13    considered Plaintiff’s motion for class certification, together with the moving and
                                                          14    opposition papers.”). Defendant’s displeasure with the Order does not constitute a
                                                          15    “manifest showing” that the Court failed to consider material facts. See, Benham v.
                                                          16    Sequoia Equities, Inc., 2013 U.S. Dist. LEXIS 108015, at *6 (C.D. Cal. 2013)
                                                          17    (“manifest error is not demonstrated by the disappointment of the losing party.”).
                                                          18             Defendant first argues that the Court’s determination that Plaintiff satisfied
                                                          19    Rule 23 requirements was made “without any analysis of plaintiff’s allegations” or
                                                          20    the survey data provided by the parties (Mot. at 2: 5-18). Defendant’s argument is
                                                          21    unsupported. The Court discussed and considered Plaintiff’s allegations in its Order.
                                                          22    See Dkt. 97 at 1:18-2:24. Further, Defendant speculates that because the Court did
                                                          23    not explicitly discuss in its Order survey data proffered by the parties that it failed to
                                                          24    even consider it, but this is contradicted by the Order’s express language. See Dkt.
                                                          25    97 at 1:17-19; see also, Roy v. County of L.A., 2018 U.S. Dist. LEXIS 122432, at
                                                          26    *15-16 (C.D. Cal. 2018) (denying motion for reconsideration because movant
                                                          27    argued court did not consider material facts and evidence in order but court
                                                          28    explicitly stated in order that “it reviewed and considered all arguments contained in
                                                                                                             3
                                                               Error! Unknown document property name.        3
                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                         Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 9 of 18 Page ID #:2834




                                                           1    the parties’ briefing and raised during oral argument” which was sufficient because
                                                           2    “the Court need not explicitly discuss each and every argument in any order.”);
                                                           3    Brown, 2011 U.S. Dist. LEXIS 9215, at *7 (denying motion for reconsideration
                                                           4    because “[r]egardless of whether a particular argument was addressed explicitly in
                                                           5    the Court’s [] Minute Order, the Court reviewed all of Petitioner’s arguments and
                                                           6    found them all to be without merit. Other than his conclusory assertions that these
                                                           7    arguments were ‘overlooked,’ Petitioner makes no showing that the Court did not
                                                           8    actually consider them.”).
                                                           9             Next, Defendant argues that the Court relied “exclusively on Bradach” in
                                                          10    determining that Plaintiff established numerosity and commonality under Rule
                                                          11    23(a), and predominance under Rule 23(b)(3) (Mot. at 5: 23-6:25). Defendant’s
                          9255 Sunset Blvd., Suite 804




                                                          12    assumption is not a “manifest showing” that the Court failed to consider the material
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                          13    facts in this case. Indeed, just because the Court referenced Bradach in the Order
                                                          14    does not mean that it “exclusively” relied on Bradach or “failed to consider material
                                                          15    facts presented to [it] before issuing a decision.” C.D. L.R. 7-18(c). As discussed
                                                          16    supra, the Court made clear that its Order was based on its consideration of all
                                                          17    papers (Dkt. 97 at 1:17-19). The Court’s reference to Bradach therefore, only serves
                                                          18    to further support the Court’s ruling (Dkt. 97 at 3:13-22).
                                                          19             Defendant then argues that the Court did not conduct a “rigorous analysis”
                                                          20    because the Order is “brief,” and not based on “the nearly 750-plus pages of
                                                          21    combined briefing submitted by the parties” (Mot. at 5:4-22). This is pure
                                                          22    speculation and does not constitute a “manifest showing” that the Court failed to
                                                          23    consider material facts. The Court makes clear that it considered all papers before
                                                          24    granting certification. See, Dkt. 97 at 1:17-19. The length of the order is not
                                                          25    dispositive of whether a rigorous analysis was conducted. See, Roy, 2018 U.S. Dist.
                                                          26    LEXIS 122432, at *15-16 (“The Court need not explicitly discuss each and every
                                                          27    argument in any order.”); Id. (citing Savage v. Hadlock, 296 F.2d 417, 419 (D.C.
                                                          28    Cir. 1961)) (concluding that the district court’s ruling in favor of the plaintiff
                                                                                                            4
                                                               Error! Unknown document property name.       4
                                                                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 10 of 18 Page ID #:2835




                                                          1    constituted an “implicit rejection” of the defendant’s argument where the defendant
                                                          2    actually raised the argument before the court and “[t]he issue was clearly presented
                                                          3    and all the relevant papers were before the court”); Clemons v. Miss., 494 U.S. 738,
                                                          4    747 n. 3 (1990) (observing the court’s refusal to address arguments constitutes an
                                                          5    implicit rejection of those arguments). Notably, the Court issued its Order five
                                                          6    months after the class certification papers were taken under submission, ample time
                                                          7    to analyze the papers.
                                                          8             Lastly, Defendant argues that there is a manifest showing that the Court failed
                                                          9    to consider material facts because the Order does not include an analysis of
                                                         10    Defendant’s consumer survey, as in the distinguishable case of Spacone v. Sanford,
                                                         11    L.P., 2018 U.S. Dist. LEXIS 153916 (C.D. Cal. 2018) (Mot. at 7:4-7). Defendant’s
                          9255 Sunset Blvd., Suite 804




                                                         12    argument is unavailing for several reasons. First, as discussed infra, a motion for
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    reconsideration is not the proper vehicle for introducing additional case law,
                                                         14    especially when Defendant had over seven months to provide it to the Court. See,
                                                         15    Yang Ming Marine Transport Corp. v. Oceanbridge Shipping Int’l, Inc., 48
                                                         16    F.Supp.2d 1049, 1057 (C.D. Cal. 1999) (holding that directing the court to
                                                         17    additional case law which it could have presented earlier but did not “is not the
                                                         18    purpose of motions for reconsideration under Local Rule 7-18.”). Second, even if
                                                         19    the Court was to consider Spacone (it should not), it is easily distinguishable (see
                                                         20    infra) and has no bearing on this Court’s ruling. And third, a court order from
                                                         21    another case with another judge presented with different facts and evidence does not
                                                         22    constitute a “manifest showing” that this Court did not consider material facts
                                                         23    presented in this case. See, Henderson v. J.M. Smucker Co., 2013 U.S. Dist. LEXIS
                                                         24    166061, at *8 (C.D. Cal. 2013) (internal citation omitted) (“Although Defendant
                                                         25    may disagree with [the court’s] application of the facts to the law, [this] is not ‘a
                                                         26    manifest showing’ of a failure to consider material facts.”). Accordingly,
                                                         27    Defendant’s hollow and speculative arguments do not constitute a “manifest
                                                         28    showing” to warrant reconsideration of the Court’s Order.
                                                                                                           5
                                                              Error! Unknown document property name.       5
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 11 of 18 Page ID #:2836




                                                          1            B.       Defendant Improperly Introduces Non-Binding, Distinguishable
                                                          2                     Case Law That It Could Have Provided Seven Months Ago
                                                          3            Defendant dedicates the majority of its Motion directing the Court to
                                                          4    additional non-binding and distinguishable case law that it failed to provide the
                                                          5    Court for over seven months.1 This is an improper use of a motion for
                                                          6    reconsideration. See, Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (“A
                                                          7    motion for reconsideration may not be used to raise arguments or present evidence
                                                          8    for the first time when they could reasonably have been raised earlier in the
                                                          9    litigation.”); Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001) (“As
                                                         10    a general matter, a motion to reconsider is not a vehicle for parties to make new
                                                         11    arguments that could have been raised in their original briefs.”). Indeed, “a mere
                          9255 Sunset Blvd., Suite 804




                                                         12    attempt by [the moving party] to reargue its position by directing [the] court to
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    additional case law and ... argument[s] which [it] clearly could have made earlier,
                                                         14    but did not ... is not the purpose of motions for reconsideration under Local Rule 7-
                                                         15    18.” Yang, 48 F.Supp.2d at 1057. Accordingly, the Court is not required to consider
                                                         16    Spacone or White and should deny Defendant’s Motion. However, even if these
                                                         17    cases were considered, they are non-controlling, easily distinguishable, and actually
                                                         18    support the Court’s class certification order.
                                                         19                     1.       Spacone is Distinguishable
                                                         20            Defendant contends that the facts and evidence presented in Spacone are
                                                         21    “highly analogous” to this case and therefore, the Order in this case should also
                                                         22    been “analogous” to that in Spacone where certification was denied (Mot. at 7:4-
                                                         23    1
                                                                 Defendant argues that Plaintiff did not raise or address Spacone v. Sanford, L.P.,
                                                         24    2018 U.S. Dist. LEXIS 153916 (C.D. Cal. Aug. 9, 2018) and White v. Just Born,
                                                         25    2018 U.S. Dist. Lexis 132466 (W.D. Mo. Aug. 7, 2018) in her reply (Mot. at 1:19-
                                                               23). These cases are distinguishable, non-binding, and do not bear on this Court’s
                                                         26    ruling. Moreover, Defendant could have filed a Notice of Supplemental Authority as
                                                         27    early as August 7, 2018, which was only five days after it filed its opposition to
                                                               class certification on August 2, 2018, but Defendant instead chose to wait over
                                                         28    seven months to introduce these cases for the first time as a basis for
                                                               reconsideration.
                                                                                                              6
                                                              Error! Unknown document property name.          6
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 12 of 18 Page ID #:2837




                                                          1    8:26). Defendant is wrong. See, Henderson, 2013 U.S. Dist. LEXIS 166061, at *7
                                                          2    (denying motion for reconsideration in part because defendant’s contention that
                                                          3    court “failed to consider material factual distinctions between this case and the type
                                                          4    of cases that have properly awarded fees, cannot be construed as an argument
                                                          5    that [the court] failed to consider material facts…. Defendant’s attempt to
                                                          6    surreptitiously reframe [] legal arguments as a failure to consider material facts does
                                                          7    not transform them into a proper basis for reconsideration.”).
                                                          8            The Spacone court denied class certification based on its consideration of facts
                                                          9    and evidence presented in the Spacone case which have no bearing on the facts and
                                                         10    evidence presented here. Defendant seems to believe that just because the Spacone
                                                         11    order was more detailed then it must have reached the “right” conclusion, but this is
                          9255 Sunset Blvd., Suite 804




                                                         12    nonsensical. The length or level of detail in an order does not dictate whether the
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    holding is “right or wrong” or reveal whether a court has considered all materials
                                                         14    presented before issuing its order. Here, the Court explicitly stated it considered all
                                                         15    papers before ruling; the Court is not required to “explicitly discuss each and every
                                                         16    argument” in the Order. See, Roy, 2018 U.S. Dist. LEXIS 122432, at *15-16.
                                                         17            In addition, Spacone, a nonbinding district court case, is distinguishable from
                                                         18    this case. There, the court held that class certification was not appropriate for four
                                                         19    reasons: (1) Spacone lacked standing to raise claims under the UCL, FAL or CLRA;
                                                         20    (2) he failed to provide the court an ascertainable proposed class; (3) he is an
                                                         21    atypical member of the proposed class under Rule 23(a)(3); and (4) he is not an
                                                         22    adequate class representative. Spacone, 2018 U.S. Dist. LEXIS 153916, at *31.
                                                         23    None of these reasons exist here.
                                                         24            Plaintiff does not lack standing because she purchased the product as defined
                                                         25    and sustained economic injury, to which she credibly testified at deposition and via
                                                         26    sworn declaration (Dkts. 53-11; 63-1). Cf. Spacone, at *13-14 (holding that plaintiff
                                                         27    lacked standing and credibility because he testified multiple times that he did not
                                                         28    suffer economic injury from purchasing the product and then contradicted himself in
                                                                                                            7
                                                              Error! Unknown document property name.        7
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 13 of 18 Page ID #:2838




                                                          1    his declaration which stated that he did). Further, “ascertainability” is not a
                                                          2    requirement under Rule 23. See, Briseno v. ConAgra Foods, Inc., 844 F.3d 1121,
                                                          3    1127 (9th Cir. 2017). But even if it was a requirement, Plaintiff would satisfy it
                                                          4    because it is feasible to identify class members (i.e., consumers of the Products
                                                          5    during the Class Period). See, Pryor v. Aerotek Scientific, LLC, 278 F.R.D. 516, 523
                                                          6    (C.D. Cal. 2011) (“A class is sufficiently defined and ascertainable if it is
                                                          7    administratively feasible for the court to determine whether a particular individual is
                                                          8    a member.”). Unlike Spacone, Plaintiff addressed Defendant’s purported “repeat
                                                          9    purchaser” defense by proffering expert testimony and evidence showing that even
                                                         10    repeat purchasers are deceived by Defendant’s product packaging (Dkt. 78-3 ¶ 105).
                                                         11    Lastly, Plaintiff is not an “atypical member of the class” because she has standing
                          9255 Sunset Blvd., Suite 804




                                                         12    and her purchasing experience was not materially different from the class (Dkts. 53-
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    11; 63-1). Cf. Spacone, at *10 (Spacone’s primary complaint was sitting in traffic
                                                         14    during his drive to go purchase Krazy Glue, which he did twice in one day, and not
                                                         15    because he was misled by the product packaging or suffered economic injury).
                                                         16    Accordingly, Spacone is distinguishable and does not constitute a “manifest
                                                         17    showing” that this Court did not consider all materials presented in this case.
                                                         18                     2.       White Is A Non-Controlling, Distinguishable Missouri Case
                                                         19            Defendant dedicates three pages of its Motion trying to persuade this Court
                                                         20    that reconsideration of its Order is warranted here because the Western District
                                                         21    Missouri case of White v. Just Born, which denied class certification, is a “carbon
                                                         22    copy” of this Central District of California case and “based on the same evidence”
                                                         23    presented here (Mot. at 1:15-26; 10: 3-12: 22). Defendant’s characterization of, and
                                                         24    reliance upon, White is fatally misplaced. The only similarity between the two cases
                                                         25    is that they involve the same products and same Defendant, nothing more. The
                                                         26    below chart summarizes and compares the evidence (or lack thereof) proffered by
                                                         27    the class representatives in each case, respectively:
                                                         28    ///
                                                                                                              8
                                                              Error! Unknown document property name.          8
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 14 of 18 Page ID #:2839




                                                          1                      Escobar v. Just Born                          White v. Just Born
                                                               Expert report and declaration from Marketing expert        No expert report or
                                                          2    Dr. Forrest Morgeson (Dkts. 53-15, 53-16, 53-17).          declaration provided.
                                                          3    Expert report and declaration from Economics and           No expert report or
                                                               Damages expert Dr. Justin Lenzo (Dkts. 53-18, 53-          declaration provided.
                                                          4    19, 78-3).
                                                          5    Expert report and declaration from Consumer Survey         No expert report or
                                                               and Conjoint Analysis expert Dr. Michael Bechtel           declaration provided.
                                                          6    (Dkts. 53-21, 53-22, 78-3).
                                                          7    Expert slack-fill analysis report and declaration from     No expert report or
                                                               Packaging expert Dr. Claire Sand (Dkt. 53-12, 53-13,       declaration provided.
                                                          8
                                                               79-2).
                                                          9    Dr. Lenzo and Dr. Bechtel conducted a large-scale          No survey or similar
                                                               survey of 3,788 participants to empirically investigate    analysis conducted or
                                                         10
                                                               the extent to which candy consumers have accurate          provided.
                                                         11    expectations about the level of fill in candy boxes and
                                                               whether fill and box size have an impact on their
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                               willingness to buy. (Dkt. 83 at 9:12-28; Dkt. 53-1 at
                                                         13    10; n. 16; 24:21-25; Dkt. 78-3 ¶¶ 22-23, 25, 70).
                                                               Credible testimony and declaration from Plaintiff          No credible testimony or
                                                         14
                                                               (Dkts. 53-11; 63-1).                                       declaration provided by
                                                         15                                                               plaintiff.
                                                               Deposition testimony from Defendant’s 30(b)(6)             No Rule 30(b)(6) deposition
                                                         16
                                                               witness, Defendant’s Director of Marketing and             testimony provided.
                                                         17    Consumer Engagement, Keith Domalewski (Dkt. 53-
                                                               1 at 5:12-17; 7:22-27).
                                                         18
                                                               Testimony from Deposition of Defendant’s 30(b)(6)          No Rule 30(b)(6) deposition
                                                         19    designated witness, Defendant’s Director of                testimony provided.
                                                         20
                                                               Technical Services, Scott Yeager (Dkt. 53-1 at 11:2-
                                                               6, 12:16-17).
                                                         21    Plaintiff’s claims brought under California and            Plaintiff alleged violation of
                                                         22    federal packaging laws and California consumer             the Missouri Merchandising
                                                               protection laws, including, the Consumer Legal             Practices Act (MMPA) and
                                                         23    Remedies Act (CLRA), False Advertising Law                 unjust enrichment.
                                                         24    (FAL), Unfair Competition Law (UCL) (Dkt 53-1 at
                                                               2:9-15).
                                                         25

                                                         26             In short, this case is not “based on the same evidence” or a “carbon copy” of
                                                         27    White, as Defendant proclaims. This newly offered, non-binding, distinguishable
                                                         28    Western District of Missouri case does not support reconsideration here.

                                                                                                           9
                                                              Error! Unknown document property name.       9
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 15 of 18 Page ID #:2840




                                                          1            C.       Defendant’s Regurgitated Arguments Violate Local Rule 7-18 and
                                                          2                     Ignore the Court’s Order
                                                          3            A motion for reconsideration is not a vehicle for parties to make new
                                                          4    arguments or to regurgitate old ones. Zimmerman, 255 F.3d at 740; C.D. Cal. Loc.
                                                          5    R. 7-18 (“No motion for reconsideration shall in any manner repeat any oral or
                                                          6    written argument made in support of or in opposition to the original motion.”);
                                                          7    Ammar v. Los Angeles City College, 2017 U.S. Dist. LEXIS 221865, at *1-2. (C.D.
                                                          8    Cal. 2017) (A motion for reconsideration is not a vehicle permitting the
                                                          9    unsuccessful party to “rehash” arguments previously presented, or to present
                                                         10    “contentions which might have been raised prior to the challenged judgment.”);
                                                         11    Roy, 2018 U.S. Dist. LEXIS 122432, at *14-15.) (“Because the [movant] raised
                          9255 Sunset Blvd., Suite 804




                                                         12    these arguments in opposition [], they are not the proper subject of a motion for
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    reconsideration under Local Rule 7-18.”).
                                                         14             Defendant’s Motion is a regurgitation of arguments made in opposition to
                                                         15    Plaintiff’s class certification motion which have already been extensively briefed
                                                         16    and considered by this Court. Ironically, Defendant states that “it is cognizant of
                                                         17    L.R. 7-18(c)’s prohibition against repetition of ‘any oral or written argument made
                                                         18    in support of or in opposition to the original motion’” but argues that it “only
                                                         19    references the key evidence at issue for clarity” (Mot. at 6:18-19, n. 2). Yet, the
                                                         20    Motion is riddled with the same arguments, albeit said differently, as in Defendant’s
                                                         21    opposition. See, Zhong v. United States, 2017 U.S. Dist. LEXIS 214368, at *2-3
                                                         22    (C.D. Cal. 2017) (The motion for reconsideration “repeats, albeit with some greater
                                                         23    detail, the arguments that were presented in the prior motion, and considered and
                                                         24    rejected in the Prior Order. Thus, there has been no…manifest showing of a failure
                                                         25    to consider the facts that were presented. Indeed, the Motion conflicts with the
                                                         26    limitation of Local Rule 7-18(c), in that it ‘repeat[s] an[] oral or written argument
                                                         27    made in support of ... the original motion.’”); State Compensation Insurance Fund
                                                         28    v. Drobot, 192 F.Supp.3d 1080, 1117 (C.D. Cal. 2016) (finding that Local Rule 7-
                                                                                                           10
                                                              Error! Unknown document property name.       10
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 16 of 18 Page ID #:2841




                                                          1    18(c) was not satisfied, when the moving party failed to point to a “single fact that
                                                          2    was before the court that the court failed to consider,” and instead restated their
                                                          3    initial arguments in a more robust manner).
                                                          4             Defendant argues that the Court failed to consider: (1) “plaintiff’s testimony
                                                          5    that she purchased only Mike & Ikes, not Hot Tamales, in conjunction with the
                                                          6    cases cited to by Just Born for the proposition that plaintiffs cannot expand
                                                          7    California [consumer] protection claims to include products never purchased”; (2)
                                                          8    “the survey data submitted by Just Born regarding actual class members’ purchasing
                                                          9    experiences,” and (3) “the survey data submitted by plaintiff that confirms Just
                                                         10    Born’s expert’s analysis” (Mot. at 2:5-9; 9:1-12). These three arguments have
                                                         11    already been briefed and considered by this Court. Specifically, Plaintiff’s class
                          9255 Sunset Blvd., Suite 804




                                                         12    certification motion made clear that Plaintiff purchased a box of Mike N’ Ike and
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    thoroughly explained how predominance, commonality, and typicality are satisfied
                                                         14    by proffering expert reports and results from a large-scale consumer survey
                                                         15    involving real purchasers of the candy products at issue which confirmed that
                                                         16    reasonable consumers find box size material to their purchasing decision and are
                                                         17    therefore, deceived by the Defendant’s product packaging. See, Dkt. 52-1 at 2:9-
                                                         18    4:11; 8:1-14:5; 19:3-22:19; Dkt. 53-17; Dkts. 53-14, 79-2; Dkts. 53-20, 78-3.
                                                         19    Defendant then proffered in its opposition to class certification the same evidence
                                                         20    and arguments it is now proffering (see, Dkt. 62 at 2:13-19; 6:5-7:18; 6:6-18; 13:4-
                                                         21    23:24; 8:15-11:14; 21:22-22:24), which Plaintiff then addressed in her reply (see,
                                                         22    Dkt. 82-1 at 1:16- 13:26; 15:5-17:21). The Court considered the foregoing and
                                                         23    granted class certification (See, Dkt. 97 at 1:17-19).
                                                         24             Defendant next argues that the Court failed to consider “unrebutted survey
                                                         25    evidence from Just Born” or “materiality of the alleged misrepresentation to the
                                                         26    putative class” and instead, “appears to credit a hypothetical reasonable consumer”
                                                         27    in concluding that predominance and commonality are met (Mot. at 2:9-15).
                                                         28    Defendant is wrong for several reasons. First, the Court did not fail to consider
                                                                                                           11
                                                              Error! Unknown document property name.       11
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 17 of 18 Page ID #:2842




                                                          1    Defendant’s survey evidence because the Court explicitly stated that it considered
                                                          2    all papers before issuing its order, which includes survey evidence. See, Dkt. 97 at
                                                          3    1:17-19. Second, Defendant’s survey was not “unrebutted”—Plaintiff’s conjoint
                                                          4    analysis, survey design, and damages experts, Dr. Justin Lenzo and Dr. Michael
                                                          5    Bechtel, presented a robust expert report which refuted Defendant’s survey
                                                          6    evidence. The Bechtel-Lenzo Report detailed survey evidence gathered from a
                                                          7    large-scale consumer survey of 3,788 real, not “hypothetical,” consumers to
                                                          8    empirically investigate the extent to which candy consumers have accurate
                                                          9    expectations about the level of fill in candy boxes and whether fill and box size have
                                                         10    an impact on their willingness to buy. See, Dkt. 83 at 9:12-28; Dkt. 53-1 at 10; n.
                                                         11    16; 24:21-25; Dkt. 78-3 ¶¶ 22-23, 25, 70. Lastly, Dr. Lenzo and Dr. Bechtel
                          9255 Sunset Blvd., Suite 804




                                                         12    submitted a declaration rebutting Defendant’s experts’ findings. See Dkt. 78-7.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             Defendant then argues that “the Court did not consider or analyze the survey
                                                         14    data by Just Born that established the class as certified includes ‘repeat purchasers’”
                                                         15    (Mot. at 9:13-15). Again, this issue was already addressed in the briefing (see, Dkt.
                                                         16    62 at 16:14-21; 23:1-6; Dkt. 63-2; Dkt. 83 at 8:14-18; Dkt. 78-3 ¶ 105) and
                                                         17    considered by the Court before granting certification (see, Dkt. 97 at 1:17-19).
                                                         18            Furthermore, to the extent any of Defendant’s arguments were not raised
                                                         19    before (they all were), they do not qualify as a basis for reconsideration because a
                                                         20    motion for reconsideration “may not be used to raise arguments … for the first time
                                                         21    when they could reasonably have been raised earlier.” Kona Enters. v. Estate of
                                                         22    Bishop, 229 F.3d 877, 890 (9th Cir. 2000); see also, Union Pac. R.R. Co. v. Coast
                                                         23    Packaging Co., 236 F.Supp.2d 1130, 1137 (C.D. Cal. 2002). As discussed supra,
                                                         24    the only allegedly “new argument” raised in Defendant’s Motion is its reliance upon
                                                         25    Spacone and White, which Defendant could have reasonably provided the Court
                                                         26    over seven months ago.
                                                         27    ///
                                                         28    ///
                                                                                                          12
                                                              Error! Unknown document property name.      12
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
                                                  Case 2:17-cv-01826-TJH-PJW Document 99 Filed 04/15/19 Page 18 of 18 Page ID #:2843




                                                          1    IV. CONCLUSION
                                                          2            In conclusion, Defendant’s Motion should be denied because it is a
                                                          3    regurgitation of arguments already presented and considered by this Court. It fails to
                                                          4    make a “manifest showing” that this Court did not consider material facts before it
                                                          5    granted class certification. See, Ammar, 2017 U.S. Dist. LEXIS 221865, at *6
                                                          6    (“[R]econsideration is not warranted under Local Rule 7-18(c) because [Defendant]
                                                          7    has not made ‘a manifest showing of a failure to consider material facts presented to
                                                          8    the Court before such decision.’…[Defendant] merely repeats the arguments [it]
                                                          9    previously made or could have made, and that were already rejected.”)
                                                         10            Based on the foregoing, the Court should DENY Defendant’s Motion for
                                                         11    Reconsideration of Order on Motion for Class Certification.
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13

                                                         14    DATED: April 15, 2019                           CLARKSON LAW FIRM, P.C.

                                                         15                                                     /s/ Ryan J. Clarkson_________
                                                         16                                                    Ryan J. Clarkson, Esq.
                                                                                                               Shireen M. Clarkson, Esq.
                                                         17                                                    Bahar Sodaify, Esq.
                                                         18
                                                                                                               Attorneys for Plaintiff and the Certified
                                                         19                                                    Class
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                          13
                                                              Error! Unknown document property name.      13
                                                                       PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR RECONSIDERATION
